Title: From George Washington to James Madison, 1 December 1788
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon Decr 1st 1788.

By a notification in the Pensylvania Packet, it appears that the Southern Mail was robbed on the 22d ult. in the State of Delaware. As it was about, at least not far from the time, I wrote you fully in answer to your favor of the 5th of Novr I am anxious to know its fate. If it has not reached your hands I will upon intimation thereof transmit a duplicate of my sentiments respecting the Falls Estate—At present I shall only give fresh assurances of what I hope you are fully persuaded, that I am—My dear Sir, Yr Most Obedt & Affecte Sevt

Go: Washington

